Citation Nr: 0022744	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran also filed a Notice of Disagreement with regard 
to the issues of entitlement to service connection for 
residuals of a stomach rupture, entitlement to service 
connection for residuals of dental trauma, and entitlement to 
an initial compensable evaluation for a scar.  The RO issued 
a Statement of the Case with regard to all of those issues in 
May 1998, but, in his December 1998 Substantive Appeal, the 
veteran indicated only that he was continuing his appeal with 
regard to the claim of entitlement to service connection for 
a right knee disorder.  Also, the Board would point out that 
the August 2000 Brief on Appeal of the veteran's 
representative addresses only that issue.  As such, the Board 
finds that the issue of entitlement to service connection for 
a right knee disorder is the only issue on appeal.  See 38 
C.F.R. §§ 20.202, 20.204 (1999).

Also, in his December 1998 Substantive Appeal, the Board 
requested a VA Travel Board hearing.  He was scheduled for 
such a hearing in April 2000, but he failed to report for 
that hearing and has offered no explanation for his failure 
to report.  See 38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current right knee disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In this case, the veteran's service medical records contain 
no documentation of complaints of, or treatment for, right 
knee symptomatology.  Notably, a special search requested by 
the RO for clinical service medical records dated between 
January 1984 and August 1984 from Fort Benning, Georgia for 
purported treatment of a right knee injury resulted in 
negative results.  The earliest medical evidence of record of 
a right knee disorder is an April 1995 VA treatment record, 
which reflects the veteran's complaints of right knee pain 
since an in-service incident.  An examination revealed 
instability of the right knee.  A January 1998 VA treatment 
record indicates that the veteran had suffered from right 
knee swelling since January 1, 1998.  During his February 
1998 VA orthopedic examination, the veteran reported a right 
knee injury in 1983, during his period of service.  X-rays 
from January 1998 were noted to have revealed minimal 
hypertrophic changes and minimal narrowing of the medial 
compartment of the right knee, while a physical examination 
revealed a positive McMurray test and some evidence of pain 
on range of motion testing.  The diagnoses were a residual 
right knee injury, with a possible medial meniscus tear; and 
minimal arthritis of the right knee.

While the Board acknowledges that the veteran currently 
suffers from a right knee disorder, there is no competent 
medical evidence of a nexus between this disorder and 
service.  There is also no competent medical evidence showing 
arthritis of the right knee within one year following 
separation from service.  The Board would point out that this 
case is distinguishable from Hodges v. West, 13 Vet. App. 
287, 288-89 (2000).  In that case, the United States Court of 
Appeals for Veterans Claims (Court) found that a claim for 
service connection involving the veteran's report of an in-
service injury during a medical examination and a diagnosis 
of a post-traumatic orthopedic disorder from the same 
examiner rendered the veteran's claim well grounded absent a 
showing that the examiner was aware of any other trauma to 
the joint in question.  However, in that case, the injury 
reported by the veteran was documented in his service medical 
records.  In the present case, there is no evidence 
whatsoever of trauma to the right knee during the veteran's 
period of service. 

Indeed, the only evidence of record supporting this claim is 
lay evidence from the veteran and his parents, including 
their February 1998 statement.  However, neither the veteran 
nor his parents have been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus or link between a currently diagnosed disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
right knee disorder, this claim must be denied as not well 
grounded.  The Board would point out that, in denying this 
claim as not well grounded, the Board is denying on the claim 
on the same basis utilized by the RO.  Since the veteran's 
claim for service connection is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 (Fed. Cir. 1997) ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").

The Board observes that, in his May 1998 Notice of 
Disagreement, the veteran made reference to medical treatment 
at two private facilities.  The RO in an April 1999 
Supplemental Statement of the Case, informed the veteran that 
he could obtain such records and submit them for further 
consideration of his claim.  It does not appear that the 
veteran did, in fact, do so.  The Board notes that the VA has 
a duty under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence needed to complete his application 
for service connection when the VA is aware of the existence 
of relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence of a relationship between his current 
disability and service.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a right knee disorder is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

